DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
* 	  Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Double Patenting
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 10769014. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
-	Claim(s) 9 of USP No. 10769014 contain(s) every element of Claim(s) 9 of instant application, -e.g., limitations of obtaining data, storing parity for same data and clearing/discarding Claim(s) 9  anticipate(s) Claim(s) 9 of instant application.
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.2	This is an obviousness-type double patenting rejection.
.3	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

.	Claims 1, 9, 17 and intervening claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner what is meant by “successful write of data” as no criteria or test has been set to identify success or failure of a data write operation to thereby lead to speculation as to the scope of same claims.
The intervening Claims do not cure deficiencies in same claims intervening claims depend on, and thus inherit same deficiencies.
1. A controller for disposable parity in a non-volatile storage device, the controller comprising: a volatile memory; and processing circuitry to: obtain data to write to the non-volatile storage device; store parity data for the data to the volatile memory; complete a successful write of the data to the non-volatile storage device; and clear the parity data from the volatile memory in response to completion of the successful write of the data to the non-volatile storage device. 
Claim Rejections - 35 USC ' 103

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
*	 Claims 1-24 are rejected under 35 U.S.C. 103 as being obvious over IGASHIRA et al. (USPGPub No. 20090313498) and Danilak et al. (USPGPub No. 20140281315).
As per Claims 1, 9, 17, IGASHIRA substantially discloses accessing data via a controller in memory device, same memory device comprising first storage, second storage; and processing circuitry to: obtain data to write( e.g., para. 84 and Figs. 3 & 4) to first storage; store parity data for the data to second storage; complete a successful write of the data to the first storage; and clear/delete the parity data( e.g., para. 84 and Figs. 3 & 4)  from the second storage in response to completion of the successful write of the data to first storage wherein first storage and second “0058] The CPU 308 executes the parity generating unit 303 to generate the parity data (New Parity) 111. First, the parity generating unit 303 performs exclusive OR (XOR) of the data (Old Data) 109 in the data buffer 311 and the parity data (Old Parity) 110 in the parity buffer 312 to obtain an intermediate result. The parity generating unit 303 temporarily stores the intermediate result in the parity buffer 312 and deletes the parity data (Old Parity) 110 from the parity buffer 312. Then, the parity generating unit 303 performs exclusive OR (XOR) of the intermediate result and the data (New Data) 108 in the cache 309 to generate parity data (New Parity) 111. The parity generating unit 303 stores the parity data (New Parity) 111 in the parity buffer 312 and deletes the intermediate result from the parity buffer 312. 
[4. Data Write Unit 304] [0059] The CPU 308 executes the data write unit 304 and tries to write the data (New Data) 108 and the parity data (New Parity) 111 to the disk 104 and the disk 107, respectively. If the data write unit 304 can normally execute the write processing, the data (New Data) 108 and the parity data (New Parity) 111 can be written to the disk 104 and the disk 107, respectively. 
[0060] In some cases, however, the data write unit 304 cannot write the parity data (New Parity) 111 to the disk 107 although succeeding in writing the data (New Data) 108 to the disk 104, due to badly-timed writing to the disks and contamination of the disk 107. In such cases, the parity buffer 312 retains the parity data (New Parity). Therefore, if the host computer 101 issues another command to write data to the disks 104 to 107, there arises a problem of running out of a capacity of the parity buffer 312. To solve this problem, in the RAID system 100 of this embodiment, the parity data (New Parity) 111 that could not be written to the disk 107 is temporarily written to the disk 106. Then, the RAID system 100 deallocates the parity buffer 312. To be specific, the data write unit 304 executes the following processing to write the parity data (New Parity) 111 to the disk 106. 

    PNG
    media_image1.png
    534
    358
    media_image1.png
    Greyscale

0084] If it is determined that the data write unit 304 could write the data (New Data) 108 and the parity data (New Parity) 111 to the disk 104 and the disk 107, respectively (YES in step S408), the buffer deallocating unit 307 deletes the parity data (New Parity) 111 stored in the parity buffer 312 and the data (Old Data) 109 stored in the data buffer 311 (step S415). The CM 103 terminates the data write processing. If it is determined that the data write unit 304 could not write the parity data (New Parity) 111 to the disk 107 (NO in step S408), the parity buffer 312 retains the parity data (New Parity) 111 (step S409).
0114] The CM 1100 is composed of a CPU 1101, a cache 1102, and a memory 1103. The CPU 1101 executes a buffer allocating unit 1104, a data read unit 1105, a parity generating unit 1106, a data write unit 1107, a consistency determining unit 1108, a data write-back unit 1109, a buffer deallocating unit 1110, a RAID control unit 1111, a RAID recovery unit 1112, a data validating unit 1113, a data generating unit 1114, a stripe check unit 1115, a parity bit check unit 1116, and an error search unit 1117 to control the RAID system. Further, the CM 1100 allocates a data buffer 1118, a parity buffer 1119, and an error buffer 1120 on the memory 1103 to control data transfer in the RAID system. The cache 1102 temporarily stores data as a target for a write command issued from a host computer and data as a target for a read command issued from the host computer. Upon the completion of writing data to the cache 1102, the CM 1100 sends back a message to that effect to the host computer. The CM 1100 can perform a so-called write-back operation of writing data in the cache 1102 to disks 1201 to 1204 not in sync with an operation of the host computer on account of installation of the cache 1102, and can process data at a high speed.”}
Not specifically described in detail, though suggested at para. 107, in IGASHIRA is the step whereby the first storage and second storage may be implemented via volatile or nonvolatile memory. 
However Danilak et al., in an analogous art, discloses a “MASS STORAGE DEVICE AND METHOD OF OPERATING THE SAME TO BACK UP DATA STORED IN VOLATILE MEMORY,” wherein such techniques are described {See Danilak et al., Id., Fig. 1 & para. 33, Abstract:” [0008] …. The device includes a nonvolatile memory, a volatile memory configured to store data to be backed up in the nonvolatile memory, and a controller. The controller is configured to write the data to the volatile memory, write a portion of the data to the nonvolatile memory, and maintain an unwritten portion of the data, where the unwritten portion is not backed up to nonvolatile memory, and where the unwritten portion is maintained to be less than an amount of data which can be written to the nonvolatile memory in two write cycles. 0080] For example, in some embodiments a system including volatile and nonvolatile memory may be operated according to system management data, which has been written to the volatile memory. For backup or other purposes, at least a portion of the system management data may be written to the nonvolatile memory. As a result, the system management data is preserved in the event of, for example, a power failure. 0082] In some embodiments, other data may have been written to the volatile memory. For backup or other purposes, at least a portion of the other data may be written to the nonvolatile memory. As a result, the other data is preserved in the event of, for example, a power failure.”}
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in IGASHIRA by including therein a storage technique as taught by Danilak et al., because such modification would provide the procedure disclosed in IGASHIRA with an optimized data processing technique whereby “0078] In some implementations, the method of FIG. 7 can be completed with two write cycles after detection of an imminent loss of power. This may be accomplished, for example, by allowing the outstanding write operations to finish and writing L2P table data during a first write cycle, and writing parity data during of the first cycle writes during a second write cycle. In some implementations, the write operations may be performed with different timing assignments..” {See Danilak et al., para. 78}
As per Claims:
2, IGASHIRA/Danilak discloses controller of claim 1, wherein the data is a -IGASHIRA’s para. 56-block  as defined by the non-volatile storage device. 
3, IGASHIRA/Danilak discloses  controller of claim 2, wherein the parity data is an -e.g., IGASHIRA’s para. 50, 58, 82-exclusive OR (XOR) between pages of the -IGASHIRA’s para. 56-block . 
4, IGASHIRA/Danilak discloses  controller of claim 1, wherein the volatile memory includes a circular -e.g., IGASHIRA’s Fig. 3, paras. 53-60–buffer, and wherein the parity data is stored in the circular -e.g., IGASHIRA’s Fig. 3, paras. 53-60–buffer. 
5, IGASHIRA/Danilak discloses  controller of claim 1, wherein the processing circuitry is configured to: -e.g., IGASHIRA’s Fig. 3, paras. 63, 112: backup/flush–flush the volatile memory to the -e.g., Danilak’s paras 58, 80-83– non-volatile storage in response to a trigger; and update entries of a data-to-parity -e.g., Danilak’s paras. 6, 75– table that correspond to -e.g., IGASHIRA’s Fig. 3, paras. 63, 112: backup/flush–flushed parity data to point to the -e.g., Danilak’s paras 58, 80-83– non-volatile storage location of the parity data. 
6, IGASHIRA/Danilak discloses  controller of claim 5, wherein the trigger is a -e.g., IGASHIRA’s paras. 54-55, 115-116: threshold/capacity/sufficiency-filling threshold of the volatile memory. 
IGASHIRA/Danilak discloses  controller of claim 5, wherein the processing circuitry is configured to receive a command to increase -e.g., Danilak’s paras. 45, 47– performance of the -e.g., Danilak’s paras 58, 80-83– non-volatile storage. 8, IGASHIRA/Danilak discloses  controller of claim 7, wherein the processing circuitry is configured to suspend -e.g., IGASHIRA’s Fig. 3, paras. 63, 112: backup/flush–flushing the volatile memory to the -e.g., Danilak’s paras 58, 80-83– non-volatile storage in response to the command to increase -e.g., Danilak’s paras. 45, 47– performance of the -e.g., Danilak’s paras 58, 80-83– non-volatile storage device. 10, IGASHIRA/Danilak discloses  method of claim 9, wherein the data is a -IGASHIRA’s para. 56-block  as defined by the -e.g., Danilak’s paras 58, 80-83– non-volatile storage device. 
11, IGASHIRA/Danilak discloses  method of claim 10, wherein the parity data is an -e.g., IGASHIRA’s para. 50, 58, 82-exclusive OR (XOR) between pages of the -IGASHIRA’s para. 56-block . 
12, IGASHIRA/Danilak discloses  method of claim 9, wherein the volatile memory includes a circular -e.g., IGASHIRA’s Fig. 3, paras. 53-60–buffer, and wherein the parity data is stored in the circular -e.g., IGASHIRA’s Fig. 3, paras. 53-60–buffer. IGASHIRA/Danilak discloses  method of claim 9, comprising: -e.g., IGASHIRA’s Fig. 3, paras. 63, 112: backup/flush–flushing the volatile memory to the -e.g., Danilak’s paras 58, 80-83– non-volatile storage in response to a trigger; and updating entries of a data-to-parity -e.g., Danilak’s paras. 6, 75– table that correspond to -e.g., IGASHIRA’s Fig. 3, paras. 63, 112: backup/flush–flushed parity data to point to the -e.g., Danilak’s paras 58, 80-83– non-volatile storage location of the parity data. 14, IGASHIRA/Danilak discloses  method of claim 13, wherein the trigger is a -e.g., IGASHIRA’s paras. 54-55, 115-116: threshold/capacity/sufficiency-filling threshold of the volatile memory. 
15, IGASHIRA/Danilak discloses  method of claim 13, comprising receiving a command to increase -e.g., Danilak’s paras. 45, 47– performance of the -e.g., Danilak’s paras 58, 80-83– non-volatile storage.
16, IGASHIRA/Danilak discloses  method of claim 15, wherein -e.g., IGASHIRA’s Fig. 3, paras. 63, 112: backup/flush–flushing the volatile memory to the -e.g., Danilak’s paras 58, 80-83– non-volatile storage is suspended in response to the command to increase -e.g., Danilak’s paras. 45, 47– performance of the -e.g., Danilak’s paras 58, 80-83– non-volatile storage device. 
18, IGASHIRA/Danilak discloses  non-transitory machine-readable media of claim 17, wherein the data is a -IGASHIRA’s para. 56-block  as defined by the non-volatile storage device. IGASHIRA/Danilak discloses  non-transitory machine-readable media of claim 18, wherein the parity data is an -e.g., IGASHIRA’s para. 50, 58, 82-exclusive OR (XOR) between pages of the -IGASHIRA’s para. 56-block . 20, IGASHIRA/Danilak discloses  non-transitory machine-readable media of claim 17, wherein the volatile memory includes a circular -e.g., IGASHIRA’s Fig. 3, paras. 53-60–buffer, and wherein the parity data is stored in the circular -e.g., IGASHIRA’s Fig. 3, paras. 53-60–buffer. 21, IGASHIRA/Danilak discloses  non-transitory machine-readable media of claim 17, wherein the operations comprise: -e.g., IGASHIRA’s Fig. 3, paras. 63, 112: backup/flush–flushing the volatile memory to the -e.g., Danilak’s paras 58, 80-83– non-volatile storage in response to a trigger; and updating entries of a data-to-parity -e.g., Danilak’s paras. 6, 75– table that correspond to -e.g., IGASHIRA’s Fig. 3, paras. 63, 112: backup/flush–flushed parity data to point to the -e.g., Danilak’s paras 58, 80-83– non-volatile storage location of the parity data. 22, IGASHIRA/Danilak discloses  non-transitory machine-readable media of claim 21, wherein the trigger is a -e.g., IGASHIRA’s paras. 54-55, 115-116: threshold/capacity/sufficiency-filling threshold of the volatile memory. 23, IGASHIRA/Danilak discloses  non-transitory machine-readable media of claim 21, wherein the operations comprise receiving a command to increase -e.g., Danilak’s paras. 45, 47– performance of the -e.g., Danilak’s paras 58, 80-83– non-volatile storage. IGASHIRA/Danilak discloses  non-transitory machine-readable media of claim 23, wherein -e.g., IGASHIRA’s Fig. 3, paras. 63, 112: backup/flush–flushing the volatile memory to the -e.g., Danilak’s paras 58, 80-83– non-volatile storage is suspended in response to the command to increase -e.g., Danilak’s paras. 45, 47– performance of the -e.g., Danilak’s paras 58, 80-83– non-volatile storage device.
                                   **** 
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20120297244) discloses method for operating a semiconductor memory device via “wherein the first flash memory controller transfers to the storage controller in response to the XOR write command a status denoting the outcome of processing specified by the XOR write command, and the storage controller determines whether or not the first flash memory controller has a malfunction when the status has not been returned from the storage controller within a fixed time period, when the first flash memory controller has a malfunction, creates a parity from a plurality of data, executes a correction copy for copying the created parity to a spare flash memory device, creates a new XOR write command for writing the new parity to a new renewal area of the spare flash memory device, transfers the newly created XOR write command to the first flash memory controller, and instructs the first flash memory controller to carry out processing in accordance with the newly created XOR write command, when the first flash memory controller is normal, determines whether or not new parity addition information written normally to the first flash memory device, when the new parity addition information is written normally, completes the processing in accordance with the creation of the XOR write command, based on determination that the new parity has been written normally to the first flash memory device, and when the new parity addition information is not written normally, determines whether or not the renewal area to be stored with the new parity, from among the renewal areas of the first flash memory device, has been erased, when the renewal area to be stored with the new parity has been erased, creates a new XOR write command for writing the new parity to the renewal area to be stored with the new parity, transfers the newly created XOR write command to the first flash memory controller, and instructs the first flash memory controller to carry out processing in accordance with the newly created XOR write command, and when the renewal area to be stored with the new parity has not been erased, creates a new XOR write command for writing the new parity to a renewal area that is different from the renewal area to be stored with the new parity, transfers the newly created XOR write command to the first flash memory controller, and instructs the first flash memory controller to carry out processing in accordance with the newly created XOR write command.”  
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Guy J Lamarre/
Primary Examiner, Art Unit 2112